Citation Nr: 1015964	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the Veteran's post-operative right knee bipartite patella 
residuals with degenerative arthritic changes for the period 
prior to September 30, 2009.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's post-operative right knee bipartite 
patella residuals with degenerative arthritic changes for the 
period on and after September 30, 2009.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1986 to January 
2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-operative right knee bipartite patella residuals with 
degenerative arthritic changes; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of February 1, 2007.  In November 2009, the RO increased the 
evaluation for the Veteran's post-operative right knee 
disability from noncompensable to 10 percent and effectuated 
the award as of September 30, 2009.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative right knee disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to a 
compensable disability evaluation for the Veteran's 
post-operative right knee bipartite patella residuals with 
degenerative arthritic changes for the period prior to 
September 30, 2009, and a disability evaluation in excess of 
10 percent for his post-operative right knee bipartite 
patella residuals with degenerative arthritic changes for the 
period on and after September 30, 2009.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issue of an evaluation in excess of 10 percent for the 
Veteran's post-operative right knee bipartite patella 
residuals with degenerative arthritic changes for the period 
on and after September 30, 2009, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  
FINDING OF FACT

Prior to September 30, 2009, the Veteran's post-operative 
right knee disability was not objectively shown to be 
manifested  by more than chronic right knee pain; 
degenerative arthritis; patellar and medial plica tenderness; 
a full range of motion of the joint; and no joint 
instability.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the Veteran's 
post-operative right knee bipartite patella residuals with 
degenerative arthritic changes for the period prior to 
September 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the Veteran's post-operative right knee 
disability, the Board observes that the RO issued a VCAA 
notice to the Veteran in September 2006 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The September 
2006 VCAA notice was issued prior to the April 2007 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple 
examinations for compensation purposes conducted for the VA.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 
U.S. ___ (2009).  


II.  Historical Review

The Veteran's service treatment records reflect that he 
injured his right knee during active service and underwent 
corrective surgery.  The report of an October 2006 
pre-discharge examination for compensation purposes conducted 
for the VA relates that the Veteran was diagnosed with a 
post-operative right knee bipartite patella and scar 
residuals and degenerative joint disease.  In April 2007, the 
RO established service connection for post-operative right 
knee bipartite patella residuals with degenerative arthritic 
changes; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of February 1, 2007.  
In November 2009, the RO increased the evaluation for the 
Veteran's post-operative right knee disability from 
noncompensable to 10 percent and effectuated the award as of 
September 30, 2009.  




III.  Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2009).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

At the October 2006 pre-discharge examination for 
compensation purposes conducted for the VA, the Veteran 
complained of chronic right knee pain, stiffness, weakness, 
and giving way.  The Veteran's right knee symptoms rendered 
him unable to run and to play sports and impaired his ability 
to descend stairs.  On examination of the right knee, the 
Veteran exhibited a range of motion of 0 to 140 degrees 
without "signs of" weakness, tenderness, abnormal movement, 
or guarding of movement and no ligamental instability.  The 
examiner observed that right knee "joint function is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  
Contemporaneous X-ray studies of the right knee revealed 
arthritic changes and patellar deformity.  The Veteran was 
diagnosed with a post-operative right knee bipartite patella 
and scar residuals and degenerative joint disease.  

Clinical documentation from K. E. J., M.D., dated between 
July 2007 and October 2007 indicates that the Veteran was 
seen for complaints of chronic right knee pain.  A July 2007 
treatment record states that the Veteran complained of 
"significant pain despite conservative treatment" which was 
exacerbated by rising from a seated position and using 
stairs.  On examination, the Veteran exhibited patellar and 
medial plica tenderness and no joint instability.  
Impressions of right knee plica syndrome and right quadriceps 
atrophy were advanced.  An August 2007 treatment entry 
conveys that the Veteran exhibited pain with right knee 
motion.  An impression of "persistent knee pain status post 
patellar excision (bipartite)" was advanced.  An October 
2007 treatment record states that the Veteran complained of 
chronic right lateral knee pain.  

In his March 2009 Appeal to the Board (VA Form 9), the 
Veteran advanced that his post-operative right knee 
disability was manifested by chronic knee pain; associated 
functional impairment; and right leg atrophy.  He asserted 
that a 10 percent evaluation was warranted.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  Prior 
to September 30, 2009, the Veteran's post-operative right 
knee disability was shown to be objectively manifested by no 
more than chronic right knee pain; degenerative arthritis; 
patellar and medial plica tenderness; a full range of motion 
of the joint; and no joint instability.  Such functional 
impairment merits assignment of a compensable evaluation 
under the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260.  In the absence of 
flexion limited to 30 degrees, extension limited to 10 
degrees, or slight impairment of the knee including recurrent 
subluxation or lateral instability, the Board finds that a 10 
percent evaluation and no more is warranted for the Veteran's 
post-operative right knee disorder for the period prior to 
September 30, 2009.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2009).  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


ORDER

A 10 percent evaluation for the Veteran's post-operative 
right knee bipartite patella residuals with degenerative 
arthritic changes for the period prior to September 30, 2009, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The report of a September 30, 2009, VA examination for 
compensation purposes 


states that the Veteran reported receiving ongoing right knee 
treatment at Hughston Hospital.  The Veteran was diagnosed 
with right knee lateral patellofemoral degenerative changes, 
medial femorotibial subluxation, right quadriceps thickening, 
and soft tissue swelling involving the patella tendon and the 
infrapatellar fat suggestive of a patellar tendonitis.  

Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The Board observes that the Veteran was diagnosed with 
"medial femorotibial subluxation."  It is unclear whether 
such subluxation is recurrent in nature.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his post-operative right 
knee disorder after October 2007.  Upon 
receipt of the requested information and 
the appropriate releases, contact the 
Hughston Hospital and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's post-operative 
right knee disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran exhibits recurrent 
right knee subluxation.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected 
post-operative right knee disability with 
a full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's 
post-operative right knee disability upon 
his vocational pursuits.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

3.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
10 percent for his post-operative right 
knee bipartite patella residuals with 
degenerative arthritic changes for the 
period on and after September 30, 2009.  
If the benefit sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


